

Exhibit 10.4


A10 NETWORKS, INC.
2014 EMPLOYEE STOCK PURCHASE PLAN
(As amended October 22, 2018)
1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Common Stock through
accumulated Contributions. The Company intends for the Plan to have two
components: a Code Section 423 Component (“423 Component”) and a non-Code
Section 423 Component (“Non-423 Component”). The Company’s intention is to have
the 423 Component of the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code. The provisions of the 423 Component, accordingly, will
be construed so as to extend and limit Plan participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code. In addition, this Plan authorizes the grant of an option to purchase
shares of Common Stock under the Non-423 Component that does not qualify as an
“employee stock purchase plan” under Section 423 of the Code; such an option
will be granted pursuant to rules, procedures, or sub-plans adopted by the
Administrator designed to achieve tax, securities laws, or other objectives for
Eligible Employees and the Company. Except as otherwise provided herein, the
Non-423 Component will operate and be administered in the same manner as the 423
Component.
2.    Definitions.
(a)    “Administrator” means the Board or any Committee designated by the Board
to administer the Plan pursuant to Section 14.
(b)    “Affiliate” means any entity, other than a Subsidiary, in which the
Company has an equity or other ownership interest.
(c)    “Amendment Date” means October 22, 2018.
(d)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where options are, or will be, granted under the Plan.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Change in Control” means the occurrence of any of the following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve (12)
month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), if any Person is considered to be in
effective control




    

--------------------------------------------------------------------------------




of the Company, the acquisition of additional control of the Company by the same
Person will not be considered a Change in Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection, the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (A) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or (B)
a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final U.S. Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(g)    “Code” means the U.S. Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or U.S. Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(h)    “Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.
(i)    “Common Stock” means the common stock of the Company.


2

--------------------------------------------------------------------------------




(j)    “Company” means A10 Networks, Inc., a Delaware corporation, or any
successor thereto.
(k)    “Compensation” means an Eligible Employee’s base straight time gross
earnings, but exclusive of payments for incentive compensation, bonuses,
payments for overtime and shift premium, equity compensation income and other
similar compensation. The Administrator, in its discretion, may, on a uniform
and nondiscriminatory basis, establish a different definition of Compensation
for a subsequent Offering Period.
(l)    “Contributions” means the payroll deductions and other additional
payments that the Company may permit to be made by a Participant to fund the
exercise of options granted pursuant to the Plan.
(m)    “Designated Company” means any Subsidiary or Affiliate that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan. For purposes of the 423 Component, only the
Company and its Subsidiaries may be Designated Companies, provided, however that
at any given time, a Subsidiary that is a Designated Company under the 423
Component will not be a Designated Company under the Non-423 Component.
(n)    “Director” means a member of the Board.
(o)    “Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in any calendar year by the Employer, or any lesser number of hours per week
and/or number of months in any calendar year established by the Administrator
(if required under applicable local law) for purposes of any separate Offering
or for Eligible Employees participating in the Non-423 Component. For purposes
of the Plan, the employment relationship will be treated as continuing intact
while the individual is on sick leave or other leave of absence that the
Employer approves or is legally protected under Applicable Laws. Where the
period of leave exceeds three (3) months and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated three (3) months and one (1) day
following the commencement of such leave. The Administrator, in its discretion,
from time to time may, prior to an Enrollment Date for all options to be granted
on such Enrollment Date in an Offering, determine (on a uniform and
nondiscriminatory basis or as otherwise permitted by Treasury Regulation
Section 1.423‑2) that the definition of Eligible Employee will or will not
include an individual if he or she: (i) has not completed at least two (2) years
of service since his or her last hire date (or such lesser period of time as may
be determined by the Administrator in its discretion), (ii) customarily works
not more than twenty (20) hours per week (or such lesser period of time as may
be determined by the Administrator in its discretion), (iii) customarily works
not more than five (5) months per calendar year (or such lesser period of time
as may be determined by the Administrator in its discretion), (iv) is a highly
compensated employee within the meaning of Section 414(q) of the Code, or (v) is
a highly compensated employee within the meaning of Section 414(q) of the Code
with compensation above a certain level or is an officer or subject to the
disclosure requirements of Section 16(a) of the Exchange Act, provided the
exclusion is applied with respect to each Offering in an identical manner to all
highly compensated individuals of the Employer whose Employees are participating
in that Offering. Each exclusion will be applied with respect to an Offering in
a manner complying with U.S. Treasury Regulation Section 1.423‑2(e)(2)(ii).


3

--------------------------------------------------------------------------------




(p)    “Employer” means the employer of the applicable Eligible Employee(s).
(q)    “Enrollment Date” means the first Trading Day of each Offering Period.
(r)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.
(s)    “Exercise Date” means the last Trading Day of the Purchase Period.
Notwithstanding the foregoing, in the event that an Offering Period is
terminated prior to its expiration pursuant to Section 20(a), the Administrator,
in its sole discretion, may determine that any Purchase Period also terminating
under such Offering Period will terminate without options being exercised on the
Exercise Date that otherwise would have occurred on the last Trading Day of such
Purchase Period.
(t)    “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ
Capital Market of The NASDAQ Stock Market, its Fair Market Value will be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the date of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value will be the
mean between the high bid and low asked prices for the Common Stock on the date
of determination (or if no bids and asks were reported on that date, as
applicable, on the last Trading Day such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator; or
(u)     “Fiscal Year” means the fiscal year of the Company.
(v)    “New Exercise Date” means a new Exercise Date if the Administrator
shortens any Offering Period then in progress.
(w)    “Offering” means an offer under the Plan of an option that may be
exercised during an Offering Period as further described in Section 4. For
purposes of the Plan, the Administrator may designate separate Offerings under
the Plan (the terms of which need not be identical) in which Employees of one or
more Employers will participate, even if the dates of the applicable Offering
Periods of each such Offering are identical and the provisions of the Plan will
separately apply to each Offering. To the extent permitted by U.S. Treasury
Regulation Section 1.423‑2(a)(1), the terms of each Offering need not be
identical provided that the terms of the Plan and an Offering together satisfy
U.S. Treasury Regulation Section 1.423‑2(a)(2) and (a)(3).
(x)    “Offering Periods” means the periods of approximately six (6) months
during which an option granted pursuant to the Plan may be exercised, (i)
commencing on the first Trading Day on or after December 1 and June 1 of each
year and terminating on the last Trading Day on or before June 1 and December 1,
respectively, approximately six (6) months later; provided, however, that the
first Offering Period under the Plan occurring on or after the Amendment Date
will commence with the first Trading Day on or after


4

--------------------------------------------------------------------------------




December 3, 2018, and will end on the last Trading Day on or before
May 31, 2019. The duration and timing of Offering Periods may be changed
pursuant to Sections 4, 20 and 30.
(y)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(z)    “Participant” means an Eligible Employee that participates in the Plan.
(aa)    “Plan” means this A10 Networks, Inc. 2014 Employee Stock Purchase Plan,
as amended from time to time.
(bb)     “Purchase Period” means the period during an Offering Period and during
which shares of Common Stock may be purchased on a Participant’s behalf in
accordance with the terms of the Plan. Unless the Administrator provides
otherwise, Purchase Periods will have the same duration as, and coincide with
the timing of, the Offering Period to which it relates.
(cc)    “Purchase Price” means an amount equal to eighty-five percent (85%) of
the Fair Market Value of a share of Common Stock on the Enrollment Date or on
the Exercise Date, whichever is lower; provided however, that the Purchase Price
may be determined for subsequent Offering Periods by the Administrator subject
to compliance with Section 423 of the Code (or any successor rule or provision
or any other Applicable Law, regulation or stock exchange rule) or pursuant to
Section 20.
(dd)    “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.
(ee)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(ff)    “Trading Day” means a day on which the national stock exchange upon
which the Common Stock is listed is open for trading.
(gg)    “U.S. Treasury Regulations” means the Treasury regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code will include
such Treasury Regulation or Section, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.
3.    Eligibility.
(a)    Offering Periods. Any Eligible Employee on a given Enrollment Date will
be eligible to participate in the Plan, subject to the requirements of Section
5.
(b)    Non-U.S. Employees. Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or an
Offering if the participation of such Eligible Employees is prohibited under the
laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering to violate Section
423 of the Code. In the case of the Non-423 Component, Eligible Employees may be
excluded from participation in the Plan or an Offering if the Administrator has
determined that participation of such Eligible Employees is not advisable or
practicable.


5

--------------------------------------------------------------------------------




(c)    Limitations. Any provisions of the Plan to the contrary notwithstanding,
no Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company or any Parent or Subsidiary of the Company
accrues at a rate, which exceeds twenty-five thousand dollars ($25,000) worth of
stock (determined at the Fair Market Value of the stock at the time such option
is granted) for each calendar year in which such option is outstanding at any
time, as determined in accordance with Section 423 of the Code and the
regulations thereunder.
4.    Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after December 1 and June 1 each year, or on such other date as the
Administrator will determine; provided, however, that the first Offering Period
under the Plan on or after the Amendment Date will commence with the first
Trading Day on or after the December 3, 2018 and end on the last Trading Day on
or before May 31, 2019. The Administrator will have the power to change the
duration of Offering Periods (including the commencement dates thereof) with
respect to future Offerings without stockholder approval if such change is
announced prior to the scheduled beginning of the first Offering Period to be
affected thereafter; provided, however, that no Offering Period may last more
than twenty-seven (27) months.
5.    Participation. An Eligible Employee may participate in the Plan pursuant
to Section 3(a) by (i) submitting to the Company’s stock administration office
(or its designee), on or before a date determined by the Administrator prior to
an applicable Enrollment Date, a properly completed subscription agreement
authorizing Contributions in the form provided by the Administrator for such
purpose, or (ii) following an electronic or other enrollment procedure
determined by the Administrator.
6.    Contributions.
(a)    At the time a Participant enrolls in the Plan pursuant to Section 5, he
or she will elect to have Contributions (in the form of payroll deductions or
otherwise, to the extent permitted by the Administrator) made on each pay day
during the Offering Period in an amount not exceeding ten percent (10%) of the
Compensation, which he or she receives on each pay day during the Offering
Period. The Administrator, in its sole discretion, may permit all Participants
in a specified Offering to contribute amounts to the Plan through payment by
cash, check or other means set forth in the subscription agreement prior to each
Exercise Date of each Purchase Period. A Participant’s subscription agreement
will remain in effect for successive Offering Periods unless terminated as
provided in Section 10 hereof.
(b)    In the event Contributions are made in the form of payroll deductions,
such payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day on or prior to
the last Exercise Date of such Offering Period to which such authorization is
applicable, unless sooner terminated by the Participant as provided in Section
10 hereof.


6

--------------------------------------------------------------------------------




(c)    All Contributions made for a Participant will be credited to his or her
account under the Plan and Contributions will be made in whole percentages only.
A Participant may not make any additional payments into such account (unless
required by Applicable Laws).
(d)    A Participant may discontinue his or her participation in the Plan as
provided under Section 10. Unless otherwise determined by the Administrator,
during a Purchase Period, a Participant may not increase the rate of his or her
Contributions and may only decrease the rate of his or her Contributions one (1)
time and such decrease must be to a Contribution rate of zero percent (0%). Any
such decrease during a Purchase Period requires the Participant (i) properly
completing and submitting to the Company’s stock administration office (or its
designee), on or before a date determined by the Administrator prior to an
applicable Exercise Date, a new subscription agreement authorizing the change in
Contribution rate in the form provided by the Administrator for such purpose, or
(ii) following an electronic or other procedure prescribed by the Administrator.
If a Participant has not followed such procedures to change the rate of
Contributions, the rate of his or her Contributions will continue at the
originally elected rate throughout the Purchase Period and future Offering
Periods and Purchase Periods (unless the Participant’s participation is
terminated as provided in Sections 10 or 11). The Administrator may, in its sole
discretion, amend the nature and/or number of Contribution rate changes that may
be made by Participants during any Offering Period or Purchase Period and may
establish other conditions or limitations as it deems appropriate for Plan
administration. Any change in payroll deduction rate made pursuant to this
Section 6(d) will be effective as of the first (1st) full payroll period
following five (5) business days after the date on which the change is made by
the Participant (unless the Administrator, in its sole discretion, elects to
process a given change in payroll deduction rate more quickly).
(e)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(d), a Participant’s Contributions
may be decreased to zero percent (0%) at any time during a Purchase Period.
Subject to Section 423(b)(8) of the Code and Section 3(d) hereof, Contributions
will recommence at the rate originally elected by the Participant effective as
of the beginning of the first Purchase Period scheduled to end in the following
calendar year, unless terminated by the Participant as provided in Section 10.
(f)    Notwithstanding any provisions to the contrary in the Plan, the
Administrator may allow Eligible Employees to participate in the Plan via cash
contributions instead of payroll deductions if (i) payroll deductions are not
permitted under applicable local law, (ii) the Administrator determines that
cash contributions are permissible under Section 423 of the Code; or (iii) for
Participants participating in the Non-423 Component.
(g)    At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of (or any
other time that a taxable event related to the Plan occurs), the Participant
must make adequate provision for the Company’s or Employer’s federal, state,
local or any other tax liability payable to any authority including taxes
imposed by jurisdictions outside of the U.S., national insurance, social
security or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Common Stock (or any other time
that a taxable event related to the Plan occurs). At any time, the Company or
the Employer may, but will not be obligated to, withhold from the Participant’s
compensation the amount necessary for the Company or the Employer to meet
applicable withholding obligations, including any withholding required to make
available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Eligible
Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the


7

--------------------------------------------------------------------------------




sale of Common Stock or any other method of withholding the Company or the
Employer deems appropriate to the extent permitted by U.S. Treasury Regulation
Section 1.423‑2(f).
7.    Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event will an
Eligible Employee be permitted to purchase during each Purchase Period more than
1,500 shares of Common Stock (subject to any adjustment pursuant to Section 19)
and provided further that such purchase will be subject to the limitations set
forth in Sections 3(c) and 13. The Eligible Employee may accept the grant of
such option under the Plan by electing to participate in the Plan in accordance
with the requirements of Section 5. The Administrator may, for future Offering
Periods, increase or decrease, in its absolute discretion, the maximum number of
shares of Common Stock that an Eligible Employee may purchase during each
Purchase Period or Offering Period. Exercise of the option will occur as
provided in Section 8, unless the Participant has withdrawn pursuant to Section
10. The option will expire on the last day of the Offering Period.
8.    Exercise of Option.
(a)    Unless a Participant withdraws from the Plan as provided in Section 10,
his or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such Participant at the applicable
Purchase Price with the accumulated Contributions from his or her account. No
fractional shares of Common Stock will be purchased; any Contributions
accumulated in a Participant’s account, which are not sufficient to purchase a
full share will be retained in the Participant’s account for the subsequent
Purchase Period or Offering Period, subject to earlier withdrawal by the
Participant as provided in Section 10. Any other funds left over in a
Participant’s account after the Exercise Date will be returned to the
Participant. During a Participant’s lifetime, a Participant’s option to purchase
shares hereunder is exercisable only by him or her.
(b)    If the Administrator determines that, on a given Exercise Date, the
number of shares of Common Stock with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Enrollment Date of the applicable
Offering Period, or (ii) the number of shares of Common Stock available for sale
under the Plan on such Exercise Date, the Administrator may in its sole
discretion (x) provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
Participants exercising options to purchase Common Stock on such Exercise Date,
and continue all Offering Periods then in effect or (y) provide that the Company
will make a pro rata allocation of the shares available for purchase on such
Enrollment Date or Exercise Date, as applicable, in as uniform a manner as will
be practicable and as it will determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Exercise Date, and terminate any or all Offering Periods then in effect pursuant
to Section 20. The Company may make a pro rata allocation of the shares
available on the Enrollment Date of any applicable Offering Period pursuant to
the preceding sentence, notwithstanding any authorization of additional shares
for issuance under the Plan by the Company’s stockholders subsequent to such
Enrollment Date.


8

--------------------------------------------------------------------------------




9.    Delivery. As soon as reasonably practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No Participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the Participant as provided in this Section 9.
10.    Withdrawal.
(a)    A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose (which may be similar to
the form attached hereto as Exhibit B), or (ii) following an electronic or other
withdrawal procedure determined by the Administrator. All of the Participant’s
Contributions credited to his or her account will be paid to such Participant
promptly after receipt of notice of withdrawal and such Participant’s option for
the Offering Period will be automatically terminated, and no further
Contributions for the purchase of shares will be made for such Offering Period.
If a Participant withdraws from an Offering Period, Contributions will not
resume at the beginning of the succeeding Offering Period, unless the
Participant re-enrolls in the Plan in accordance with the provisions of Section
5.
(b)    A Participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.
11.    Termination of Employment. Unless otherwise required by Applicable Laws,
upon a Participant’s ceasing to be an Eligible Employee, for any reason, he or
she will be deemed to have elected to withdraw from the Plan and the
Contributions credited to such Participant’s account during the Offering Period
but not yet used to purchase shares of Common Stock under the Plan will be
returned to such Participant or, in the case of his or her death, to the person
or persons entitled thereto under Section 15, and such Participant’s option will
be automatically terminated. A Participant whose employment transfers between
entities through a termination with an immediate rehire (with no break in
service) by the Company or a Designated Company will not be treated as
terminated under the Plan; however, if a Participant transfers from an Offering
under the 423 Component to the Non-423 Component, the exercise of the option
will be qualified under the 423 Component only to the extent it complies with
Section 423 of the Code.
12.    Interest. No interest will accrue on the Contributions of a participant
in the Plan, except as may be required by Applicable Law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, will apply
to all Participants in the relevant Offering under the 423 Component, except to
the extent otherwise permitted by U.S. Treasury Regulation Section 1.423‑2(f).


9

--------------------------------------------------------------------------------




13.    Stock.
(a)    Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 6,857,971 shares of
Common Stock.
(b)    Until the shares of Common Stock are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), a Participant will have only the rights of an unsecured
creditor with respect to such shares, and no right to vote or receive dividends
or any other rights as a stockholder will exist with respect to such shares.
(c)    Shares of Common Stock to be delivered to a Participant under the Plan
will be registered in the name of the Participant or in the name of the
Participant and his or her spouse.
14.    Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to designate
separate Offerings under the Plan, to designate Subsidiaries and Affiliates as
participating in the 423 Component or Non-423 Component, to determine
eligibility, to adjudicate all disputed claims filed under the Plan and to
establish such procedures that it deems necessary for the administration of the
Plan (including, without limitation, to adopt such procedures and sub-plans as
are necessary or appropriate to permit the participation in the Plan by
employees who are foreign nationals or employed outside the U.S., the terms of
which sub-plans may take precedence over other provisions of this Plan, with the
exception of Section 13(a) hereof, but unless otherwise superseded by the terms
of such sub-plan, the provisions of this Plan will govern the operation of such
sub-plan). Unless otherwise determined by the Administrator, the Employees
eligible to participate in each sub-plan will participate in a separate Offering
or in the Non-423 Component. Without limiting the generality of the foregoing,
the Administrator is specifically authorized to adopt rules and procedures
regarding eligibility to participate, the definition of Compensation, handling
of Contributions, making of Contributions to the Plan (including, without
limitation, in forms other than payroll deductions), establishment of bank or
trust accounts to hold Contributions, payment of interest, conversion of local
currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of stock
certificates that vary with applicable local requirements. The Administrator
also is authorized to determine that, to the extent permitted by U.S. Treasury
Regulation Section 1.423‑2(f), the terms of an option granted under the Plan or
an Offering to citizens or residents of a non-U.S. jurisdiction will be less
favorable than the terms of options granted under the Plan or the same Offering
to employees resident solely in the U.S. Every finding, decision and
determination made by the Administrator will, to the full extent permitted by
law, be final and binding upon all parties.
15.    Designation of Beneficiary.
(a)    If permitted by the Administrator, a Participant may file a designation
of a beneficiary who is to receive any shares of Common Stock and cash, if any,
from the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash. In addition, if
permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent will be required for such designation to be effective.


10

--------------------------------------------------------------------------------




(b)    Such designation of beneficiary may be changed by the Participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company will deliver such shares and/or cash to the executor or administrator of
the estate of the Participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.
(c)    All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time. Notwithstanding Sections 15(a)
and (b) above, the Company and/or the Administrator may decide not to permit
such designations by Participants in non-U.S. jurisdictions to the extent
permitted by U.S. Treasury Regulation Section 1.423‑2(f).
16.    Transferability. Neither Contributions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition will be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.
17.    Use of Funds. The Company may use all Contributions received or held by
it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such Contributions except under Offerings or for
Participants in the Non-423 Component for which Applicable Laws require that
Contributions to the Plan by Participants be segregated from the Company’s
general corporate funds and/or deposited with an independent third party. Until
shares of Common Stock are issued, Participants will have only the rights of an
unsecured creditor with respect to such shares.
18.    Reports. Individual accounts will be maintained for each Participant in
the Plan. Statements of account will be given to participating Eligible
Employees at least annually, which statements will set forth the amounts of
Contributions, the Purchase Price, the number of shares of Common Stock
purchased and the remaining cash balance, if any.
19.    Adjustments, Dissolution, Liquidation, Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan that has
not yet been exercised, and the numerical limits of Sections 7 and 13.


11

--------------------------------------------------------------------------------




(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.
(c)    Merger or Change in Control. In the event of a merger or Change in
Control, each outstanding option will be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a New Exercise Date on which
such Offering Period will end. The New Exercise Date will occur before the date
of the Company’s proposed merger or Change in Control. The Administrator will
notify each Participant in writing or electronically prior to the New Exercise
Date, that the Exercise Date for the Participant’s option has been changed to
the New Exercise Date and that the Participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.
20.    Amendment or Termination.
(a)    The Administrator, in its sole discretion, may amend, suspend, or
terminate the Plan, or any part thereof, at any time and for any reason. If the
Plan is terminated, the Administrator, in its discretion, may elect to terminate
all outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under Applicable Laws, as further set forth in Section 12
hereof) as soon as administratively practicable.
(b)    Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with Contribution amounts, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable that
are consistent with the Plan.


12

--------------------------------------------------------------------------------




(c)    In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
(i)    amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;
(ii)    altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;
(iii)    shortening any Offering Period or Purchase Period by setting a New
Exercise Date, including an Offering Period or Purchase Period underway at the
time of the Administrator action;
(iv)    reducing the maximum percentage of Compensation a Participant may elect
to set aside as Contributions; and
(v)    reducing the maximum number of Shares a Participant may purchase during
any Offering Period or Purchase Period.
Such modifications or amendments will not require stockholder approval or the
consent of any Participants.
21.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.
22.    Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the U.S. Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
23.    Code Section 409A. The 423 Component of the Plan is intended to be exempt
from the application of Code Section 409A, and to the extent not exempt, is
intended to comply with Code Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to so be exempt from or comply with Code
Section 409A. In furtherance of the foregoing and notwithstanding any provision
in the Plan to the contrary, if the Administrator determines that an option
granted under the Plan may be subject to Code Section 409A or that any provision
in the Plan would cause an option under the Plan to be subject to Code Section
409A, the Administrator may amend the terms of the Plan and/or of an outstanding
option granted under the Plan, or take such other action the Administrator
determines is necessary or appropriate, in each case, without the Participant’s
consent, to exempt any outstanding option or future option that may be granted
under the Plan from or to allow any such options to comply with Code Section
409A, but only to the extent any such amendments


13

--------------------------------------------------------------------------------




or action by the Administrator would not violate Code Section 409A.
Notwithstanding the foregoing, in no event will the Company or any Parent,
Subsidiary or Affiliate have any liability or obligation to reimburse,
indemnify, or hold harmless a Participant or any other party if the option to
purchase Common Stock under the Plan that is intended to be exempt from or
compliant with Code Section 409A is not so exempt or compliant or for any action
taken by the Administrator with respect thereto. The Company makes no
representation that the option to purchase Common Stock under the Plan is exempt
from or compliant with Code Section 409A.
24.    Term of Plan. The Plan will become effective upon the later to occur of
(a) its adoption by the Board or (b) the business day immediately prior to the
Registration Date. It will continue in effect for a term of twenty (20) years,
unless sooner terminated under Section 20.
25.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
26.    Governing Law. The Plan will be governed by, and construed in accordance
with, the laws of the State of California (except its choice-of-law provisions).
27.    No Right to Employment. Participation in the Plan by a Participant will
not be construed as giving a Participant the right to be retained as an employee
of the Company or a Subsidiary or Affiliate, as applicable. Further, the Company
or a Subsidiary or Affiliate may dismiss a Participant from employment at any
time, free from any liability or any claim under the Plan.
28.    Severability. If any provision of the Plan is or becomes or is deemed to
be invalid, illegal, or unenforceable for any reason in any jurisdiction or as
to any Participant, such invalidity, illegality or unenforceability will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.
29.    Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.






14